 

--------------------------------------------------------------------------------

EXHIBIT 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
 


 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of
November 18, 2014 (the “Effective Date”) between Kaman Corporation (the
“Company”), and Robert D. Starr (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has offered Executive continued employment as Senior Vice
President and Chief Financial Officer of the Company on the terms set forth
below; and
 
WHEREAS, the Executive is prepared to accept such continued employment, subject
to such terms;
 
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           EMPLOYMENT TERM.
 
The Executive’s term of employment under this Agreement shall be for an initial
term commencing on the Effective Date and shall end on the third anniversary of
the Effective Date.  The term of this Agreement shall be automatically extended
thereafter for successive one (1) year periods unless, at least ninety (90) days
prior to the end of the initial term of this Agreement or the then current
succeeding one-year extended term of this Agreement, the Company or Executive
has notified the other that the term hereunder shall terminate upon its
expiration date.  The initial term of this Agreement, as it may be extended from
year to year thereafter, is herein referred to as the “Employment Term.”  In all
events hereunder, Executive’s employment is subject to earlier termination
pursuant to Section 7 hereof, and upon such earlier termination the Employment
Term shall be deemed to have ended.
 
2.           POSITION & DUTIES
 
(a)           The Executive shall serve as Senior Vice President and Chief
Financial Officer of the Company under this Agreement during the Employment
Term.  As Senior Vice President and Chief Financial Officer of the Company, the
Executive shall have such duties, authorities and responsibilities commensurate
with the duties, authorities and responsibilities of persons in similar
capacities in similarly sized companies and such other duties and
responsibilities as the CEO of the Company or the Company’s Board of Directors
(the “ Board”) shall designate that are consistent with the Executive’s position
as Senior Vice President and Chief Financial Officer of the Company.
 
(b)           During the Employment Term, the Executive shall use the
Executive’s best reasonable efforts to perform faithfully and efficiently the
duties and responsibilities assigned to the Executive hereunder (including
applicable obligations under state law) and devote substantially all of the
Executive’s business time (excluding periods of vacation and other approved
leaves of absence) to the performance of the Executive’s duties with the
Company, provided the foregoing shall not prevent the Executive from (i)
participating in charitable, civic, educational, professional, community or
industry affairs or, with prior written approval of the Board, serving on the
board of directors or advisory boards of other companies; and (ii) managing the
Executive’s and the Executive’s family’s personal investments so long as such
activities do not materially interfere with the performance of the Executive’s
duties hereunder or create a potential business conflict or the appearance
thereof.  If at any time service on any board of directors or advisory board
would, in the good faith judgment of the Board, conflict with the Executive’s
fiduciary duty to the Company or create any appearance thereof, the Executive
shall promptly resign from such other board of directors or advisory board after
written notice of the conflict is received from the Board.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           The Executive further agrees to serve without additional
compensation as an officer and director of any of the Company’s subsidiaries and
agrees that any amounts received from any such corporation may be offset against
the amounts due hereunder.
 
3.           BASE SALARY.  The Company agrees to pay the Executive a base salary
(the “Base Salary”) during the Employment Period at an annual rate of
$386,000.00 (subject to possible increase if the Board, in its sole discretion,
so determines), payable in accordance with the regular payroll practices of the
Company, but not less frequently than monthly.
 
4.           BONUSES.  The Executive shall be eligible to participate in the
Company’s bonus and other short and long term incentive compensation plans and
programs for the Company’s senior executives at a level commensurate with the
Executive’s position during the Employment Term.  The Executive shall have the
opportunity to earn an annual target bonus measured against performance criteria
to be determined by the Board (or a committee thereof) of at least 60% of Base
Salary as an initial target bonus opportunity as described in the terms of the
Company’s annual bonus plan as then in
effect.  Except as provided under Sections 5A and
8 of the Agreement, the Executive shall receive payments with respect to
the plans and programs described in this Section 4 in accordance with the terms of such plans and programs.
 
5.           EQUITY AWARDS.  The Executive shall be eligible to receive
additional grants of stock options, stock appreciation rights, restricted stock
and other equity awards at the sole discretion of the Board or its Personnel and
Compensation Committee (the “Committee”).  The Executive shall be subject to,
and shall comply with, the Company’s stock ownership guidelines (unless waived
by the Committee) and the Company’s reasonable policies regarding forfeitures of
cash and equity incentive awards due to material financial restatements due to
executive misconduct, as may be in effect from time to time, it being agreed
that any such policies shall only be effective with respect to awards made on or
after the Effective Date.  If there is a Change in Control (as defined in the
Kaman Corporation 2013 Management Incentive Plan in effect on the date hereof),
all then outstanding unvested equity awards granted to the Executive (for
example, stock options, stock appreciation rights and restricted stock), whether
under this Agreement or otherwise, will fully vest and become non-forfeitable
and remain exercisable in accordance with the terms of the applicable Company
plans.
 
5A.           RECOVERY OF AMOUNTS RELATED TO MANDATORY RESTATEMENTS.
 
(a) RIGHT OF RECAPTURE. Effective November 18, 2014, and subject to the terms of
this section 5A, but otherwise notwithstanding any other provision of this
Agreement or the terms of any compensation arrangement, plan or program,
Executive shall pay the Company a sum equal to the Recapture Amount if, and to
the extent that, (i) payment of Incentive Compensation is or was contingent upon
the achievement of one or more specified financial performance targets and (ii)
the amount of such Incentive Compensation is, or would have been, affected by a
Mandatory Restatement that the Company is required to implement that results
directly from Executive’s fraudulent or knowing, intentional misconduct.
 
 
2

--------------------------------------------------------------------------------

 


(b) DEFINITIONS. For purposes of this section 5A:
 
“Recapture Amount” means i) the difference between a) the amount of Incentive
Compensation paid or received, or to be paid or received by the Executive
pursuant to an award made, within the twelve-month period following first
issuance of financial statements that are subsequently determined to be subject
to a Mandatory Restatement, and b) the amount that would have been paid or
received by the Executive based on the financial results reported in the
Mandatory Restatement, in each case as determined in good faith by the Personnel
and Compensation Committee that exists at the time of determination; provided
that, ii) the amount that the Executive shall be required to reimburse the
Company from previously received Incentive Compensation shall be reduced by the
Net Tax Cost of such compensation to the Executive, and iii) to the extent that
the price of the Company's Common Stock is or was a component of the performance
objectives upon which the Incentive Compensation was payable, the value of the
stock taken into account for purposes of re-determining the level of achievement
based on the Mandatory Restatement will be equitably adjusted by the Personnel
and Compensation Committee, utilizing a third-party consultant with expertise in
equity valuations.
 
        “Incentive Compensation” means amounts paid or received, or to be paid
or received, under awards made on or after November 18, 2014 with respect to
fiscal periods beginning with 2014, pursuant to: i) annual cash incentive awards
under the Company’s Cash Bonus Plan; ii) long term performance awards under the
Company’s Management Incentive Plan; iii) other equity-based awards under such
Management Incentive Plan if vesting or lapse of restrictions is dependent upon
achievement of financial performance objectives, and iv) like compensation under
other or successor plans when entitlement to payments is dependent upon
achievement of financial performance objectives. For the avoidance of doubt,
Incentive Compensation does not include the proceeds of any stock option grant,
restricted stock or restricted stock unit award, long-term performance award or
any other variety of equity-based award that has a vesting schedule based on the
passage of time and the continued performance of services rather than the
achievement of financial performance objectives.
 
        “Mandatory Restatement” means a restatement of the Company’s financial
statements for fiscal year 2014 or any year thereafter which, in the good faith
opinion of the Company’s Independent Registered Public Accounting Firm (the
“Auditors”), is required to be implemented pursuant to generally accepted
accounting principles, but excluding any restatement which is so required with
respect to a particular year as a consequence of a change in generally accepted
accounting rules effective after the publication of the financial statements for
such year. Notwithstanding the immediately preceding sentence, a Mandatory
Restatement shall not include any restatement that (i) occurs more than three
years following the date of the Executive's termination of employment, or (ii)
in the good faith judgment of the Audit Committee of the Board (the “Audit
Committee”), (A) is required due to a change in the manner in which the
Company’s Auditors (including for this purpose, any successor accounting firm
retained by the Company which was not engaged at the time that the original
financial statement in question was prepared) or governmental authorities
interpret the application of generally accepted accounting principles (as
opposed to a change in a prior accounting conclusion due to a change in the
facts upon which such conclusion was based), or (B) is otherwise required due to
events, facts or changes in law or practice that the Audit Committee concludes
were immaterial.
 
 
3

--------------------------------------------------------------------------------

 
 
        “Net Tax Cost” means the net amount of any federal, foreign, state or
local income, employment or other taxes paid by the Executive in respect of
Incentive Compensation received, after taking into account any and all available
deductions, credits  or other offsets allowable to the Executive, and which are
not recoverable by the Executive through timely amending any prior income or
other tax returns. The Executive shall seek all recoverable amounts in a prompt
and diligent manner.
 
(c) PERSONNEL AND COMPENSATION COMMITTEE ADMINISTRATION; EXECUTIVE RIGHT OF
APPEAL.
 
(A) The Personnel & Compensation Committee shall determine in good faith whether
or not the Executive's fraudulent or knowing, intentional misconduct has
resulted in a Mandatory Restatement and the Executive shall be given a
reasonable opportunity to provide his view (which may include any financial
advisors he may engage for assistance) of the matter to the Personnel &
Compensation Committee as part of the determination process. If the Personnel &
Compensation Committee agrees with the Executive's position, it shall, in its
sole discretion, specify an amount to be repaid to the Company, if any, that it
concludes is equitable and appropriate under the circumstances. If the Personnel
and Compensation Committee does not agree with the Executive’s position, no
adjustment shall be made in the determinations made under this section 5A.
Subject to subsection (B), the Personnel and Compensation Committee’s judgments
and actions in accordance with the two immediately preceding sentences shall be
final, binding and conclusive on the Company, the Executive, and all persons
claiming an interest through either such party.


(B)           Notwithstanding subsection (A), if the Executive believes that any
determination made under this section 5A, is incorrect, excessive or otherwise
inequitable, he shall have the right to appeal to the Board of Directors for a
review of any such determinations.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) REPAYMENT DUE DATES. Payment of the Recapture Amount shall be made as
follows: The Executive shall pay to the Company the Recapture Amount less any
taxes previously paid by the Executive in respect of the Recapture Amount, such
payment to be made promptly by the Executive following written demand by the
Company, but in any event within 30 days following the later of the date of
receipt of such written demand or the final resolution of any appeal to the
Board or the Personnel and Compensation Committee, as provided in this
Agreement.  The Executive shall pay to the Company all tax refunds received by
the Executive in respect of his amending any prior income or other tax return as
required by this Agreement, such payment to be made within 30 days of
Executive’s receipt of any such refund.
 
(e) EFFECT ON OTHER ENFORCEMENT PROVISIONS OF THIS AGREEMENT.  This section 5A
does not supersede the Company’s right to enforce any provision of this
Agreement nor shall it affect the Executive’s entitlement to any other benefits
provided in accordance with this Agreement.


(f) REQUIREMENTS UNDER SECTION 954 OF THE DODD-FRANK ACT.  The parties agree
that this Section 5A shall be null and void and of no further effect upon the
earlier of: (i) the date on which the Company is required to comply with rules
or regulations promulgated by the U.S. Securities and Exchange Commission to
implement the requirements of Section 954 of the Dodd-Frank Act (“Section 954
Rules”) or (ii) the effective date of a clawback policy adopted by the
Committee.  The Executive hereby agrees to be bound by the Section 954 Rules or
any clawback policy adopted by the Committee without further amendment of this
Agreement.


6.           EMPLOYEE BENEFITS.
 
(a)           BENEFIT PLANS.  The Executive shall be entitled to participate in
all employee benefit plans of the Company including, but not limited to, 401(k),
profit sharing, medical coverage, education, and other welfare benefits and
perquisites (as approved by the Committee) that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its senior executives at a
level commensurate with the Executive’s position subject to satisfying the
applicable eligibility requirements.
 
(b)           VACATION.  The Executive shall be entitled to at least 3 weeks
paid vacation per year. Vacation may be taken at such times as the Executive
elects with due regard to the needs of the Company.  Unused vacation at the end
of a calendar year shall be forfeited according to the Company’s vacation
policy.
 
(c)           AUTOMOBILE.  The Company shall provide the Executive with a
monthly automobile allowance as approved by the Committee as per the Company’s
perquisites policy from time to time.
 
(d)           BUSINESS AND ENTERTAINMENT EXPENSES.  Upon presentation of
appropriate documentation, the Executive shall be reimbursed in accordance with
the Company’s expense reimbursement policy for all reasonable and necessary
business and entertainment expenses incurred in connection with the performance
of the Executive’s duties hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           CERTAIN AMENDMENTS.  Nothing herein shall be construed to prevent
the Company from amending, altering, eliminating or reducing any plans, benefits
or programs so long as the Executive continues to receive compensation and
benefits consistent with Sections 3 through 6.
 
7.           TERMINATION.  The Executive’s employment and the Employment Term
shall terminate on the first of the following to occur:
 
(a)           DISABILITY.  Upon written notice by the Company to the Executive
of termination due to Disability, while the Executive remains Disabled.  For
purposes of this Agreement, “Disability” shall be deemed the reason for the
termination by the Company of the Executive’s employment, if, as a result of the
Executive incapacity due to physical or mental illness, the Executive shall have
been absent from fully performing the Executive’s duties with the Company for a
period of 6 consecutive months, the Company shall have provided a notice of
termination under this Section 7(a), and, within thirty days after such notice
being given, the Executive shall not have returned to the fully performing the
Executive’s duties hereunder.
 
(b)           DEATH.  Automatically on the date of death of the Executive.
 
(c)           CAUSE.  Immediately upon written notice by the Company to the
Executive of a termination for Cause.  “Cause” shall mean (i) Executive’s
conviction of (or a plea of guilty or nolo contendere to) a felony or any crime
involving moral turpitude, dishonesty, fraud, theft or financial impropriety; or
(ii) a determination by a majority of the Board in good faith that Executive has
(A) willfully and continuously failed to perform substantially the Executive’s
duties (other than any such failure resulting from the Executive’s Disability or
incapacity due to bodily injury or physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board
that specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (B) engaged in
illegal conduct, an act of dishonesty or gross misconduct, in each case which is
in the course of the Executive’s employment and materially injurious to the
Company, or (C) willfully violated a material requirement of the Company’s Code
of Business Conduct and Ethics or the Executive’s fiduciary duty to the
Company.  No act or failure to act on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith and without reasonable belief that the Executive’s action or
omission was in, or not opposed to, the best interests of the
Company.  Notwithstanding the foregoing, Cause shall not include any act or
omission of which the Audit Committee of the Board (or the full Board) has had
actual knowledge of all material facts related thereto for at least 90 days
without asserting that the act or omission constitutes Cause.
 
(d)           WITHOUT CAUSE.  Upon written notice by the Company to the
Executive of an involuntary termination without Cause and other than due to
death or Disability.
 
(e)           GOOD REASON.  Upon written notice by the Executive to the Company
of a termination for Good Reason, unless such events are corrected in all
material respects by the Company within 30 days following written notification
by the Executive to the Company, that the Executive intends to terminate the
Executive’s employment hereunder for one of the reasons set forth below.  “Good
Reason” shall mean, without the Executive’s express written consent, the
occurrence of any of the following events:
 
 
6

--------------------------------------------------------------------------------

 
 
(1)           the Company removing the Executive from the position of Senior
Vice President and Chief Financial Officer of the Company (other than for
Cause);
 
(2)           a reduction of the Executive’s Base Salary, annual initial target
bonus opportunity or modified bonus opportunity to the extent the modification
to the initial target bonus opportunity is adverse to the Executive relative to
the modification made to the initial target bonus opportunity of other senior
officers of the Executive’s business unit;
 
(3)           a failure to pay the Executive’s compensation or benefits provided
or referred to under this Agreement;
 
(4)           the Executive being required to relocate to a principal place of
employment more than 50 miles from the Executive’s principal place of employment
with the Company as of the Effective Date;
 
(5)           the assignment of duties to the Executive that are materially
inconsistent with the Executive’s position as Senior Vice President and Chief
Financial Officer of the Company; or
 
(6)           the Executive no longer being a direct report to the CEO of the
Company prior to a Change in Control (as defined in the Change in Control
Agreement).
 
Notwithstanding the foregoing, (i) a suspension of the Executive’s title and
authority while on administrative leave due to a reasonable belief that the
Executive has engaged in misconduct, whether or not the suspected misconduct
constitutes Cause for employment termination, shall not be considered “Good
Reason”; provided that if such leave is unpaid and either the Executive returns
to full-time employment under this Agreement or it is subsequently determined
the Executive’s employment is to be terminated without Cause, then the
compensation and benefits that would have been payable during such leave will be
paid as soon as reasonably practicable with interest at the prime rate beginning
as of the date such leave commenced plus 100 basis points; (ii) a condition
shall not be considered Good Reason if the Executive does not provide written
notification to the Company of the existence of a condition described above in
clauses (1) – (6) above within 90 days following the initial existence of such
condition, and (iii) prospective changes to employee benefits (as defined in
Section 6) for future employment made on an across-the-board basis to all
similarly situated executives of the Company and its subsidiaries shall not be
considered Good Reason.
 
(f)           WITHOUT GOOD REASON.  Upon 60 days’ prior written notice by the
Executive to the Company of the Executive’s termination of employment without
Good Reason (which the Company may, in its sole discretion, make effective
earlier than any notice date).
 
(g)           RETIREMENT.  Upon remaining employed with the Company until at
least the attainment of age 65 or such other age at or after age 62 as shall be
approved by the Committee  (the “Retirement Eligibility Date”).  Nothing herein
shall be construed as limiting the Executive’s right, if any, to terminate
employment prior to the Retirement Eligibility Date and receive compensation and
benefits, as applicable, provided under the respective terms of the Company’s
benefit plans.
 
 
7

--------------------------------------------------------------------------------

 
 
8.           CONSEQUENCES OF TERMINATION.  Any termination payments made and
benefits provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time including but not limited to
the Change in Control Agreement.  For purposes of determining the date on which
to make payments under this Section 8, a termination of employment shall only
occur upon the Executive’s “separation from service” within the meaning of
Section 409A of the Code and as determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-1(h)(1).  Except to the extent otherwise
provided in this Agreement, all benefits, including, without limitation, stock
options, stock appreciation rights, restricted stock units and other awards
under the Company’s long-term incentive programs, shall be subject to the terms
and conditions of the plan or arrangement under which such benefits accrue, are
granted or are awarded.  Subject to Section 9, the following amounts and
benefits shall be due to the Executive.
 
(a)           DISABILITY.  Upon employment termination due to Disability, the
Company shall pay or provide the Executive (i) any unpaid Base Salary through
the date of termination and any accrued vacation in accordance with Company
policy; (ii) any unpaid bonus or other short-term and long-term incentive
compensation as described in Section 4 above earned with respect to any
completed fiscal year; (iii) reimbursement for any unreimbursed expenses
incurred through the date of termination; (iv) all other payments and benefits
to which the Executive may be entitled under the terms of any applicable
compensation arrangement or benefit, equity or perquisite plan or program or
grant or this Agreement, including but not limited to any applicable pension,
retirement and insurance benefits (collectively, “Accrued Amounts”).  The
Executive will also be paid a pro-rata portion of the Executive’s annual bonus
for the performance year in which the Executive’s termination occurs, payable at
the time that annual bonuses are paid to other senior executives (determined by
multiplying the amount the Executive would have received upon target performance
had employment continued through the end of the performance year by a fraction,
the numerator of which is the number of days during the performance year of
termination that the Executive is employed by the Company and the denominator of
which is 365).
 
(b)           DEATH.  In the event the Employment Term ends on account of the
Executive’s death, the Executive’s estate (or to the extent a beneficiary has
been designated in accordance with a program, the beneficiary under such
program) shall be entitled to any Accrued Amounts, including but not limited to
proceeds from any Company sponsored life insurance programs.  Executive’s estate
(or beneficiary) will also be paid a pro-rata portion of the Executive’s annual
bonus for the performance year in which the Executive’s death occurs, payable at
the time that annual bonuses are paid to other senior executives (determined by
multiplying the amount the Executive would have received based upon target
performance had employment continued through the end of the performance year by
a fraction, the numerator of which is the number of days during the performance
year of termination that the Executive is employed by the Company and the
denominator of which is 365).
 
(c)           TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.  If the Executive’s
employment should be terminated (i) by the Company for Cause, or (ii) by the
Executive without Good Reason, the Company shall pay to the Executive any
Accrued Amounts.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If the Executive’s
employment by the Company is terminated by the Company other than for Cause
(other than a termination due to Disability or death) or by the Executive for
Good Reason, then the Company shall pay or provide the Executive with:
 
(1)           Accrued Amounts;
 
(2)           a pro-rata portion of the Executive’s annual bonus for the
performance year in which the Executive’s termination occurs, payable at the
time that annual bonuses are paid to other senior executives (determined by
multiplying the amount the Executive would have received based upon actual
financial performance had employment continued through the end of the
performance year by a fraction, the numerator of which is the number of days
during the performance year that the Executive is employed by the Company and
the denominator of which is 365);
 
(3)           an amount equal to the product of two times the sum of (i) the
Executive’s then current Base Salary and (ii) the most recent annual bonus paid
to the Executive (or awarded by the Board or the Committee for the preceding
calendar year if not then paid), payable in a single lump sum within 30 days
after employment termination.  Notwithstanding the foregoing, if the Executive
terminates employment within two years of his Retirement Eligibility Date, the
lump sum amount described in the immediately preceding sentence shall be reduced
by multiplying it by a fraction, the numerator of which is the number of days
from the Executive’s employment termination date until the Retirement
Eligibility Date, and the denominator of which is 730;
 
(4)           to the extent necessary for such compensation to qualify as
“performance-based compensation” under Section 162(m) of the Code, each
cash-based long-term performance award for which the performance period has not
yet been completed as of the date of such termination that was granted with a
performance period beginning after January 1, 2009 shall be payable in cash, at
the time that any such long-term performance award is paid to other senior
executives, such payment to be made on a pro-rata basis (determined by
multiplying the amount the Executive would have received based upon actual
financial performance had employment continued through the end of the
performance period by a fraction, the numerator which is the number of days the
Executive remained employed with the Company during the award’s performance
period and the denominator of which is the total number of days during the
award’s performance period);
 
(5)           subject to the Executive’s continued co-payment of premiums, if
required under Company policy, continued participation for 24 months but in no
event later than the Retirement Eligibility Date in all medical, dental and
vision plans which cover the Executive (and eligible dependents) on a monthly
basis upon the same terms and conditions (except for the requirements of the
Executive’s continued employment) in effect for active employees of the
Company.  In the event the Executive obtains other employment that offers
substantially similar or improved benefits, as to any particular medical, dental
or vision plan, such continuation of coverage by the Company for such similar or
improved benefit under such plan under this subsection shall immediately
cease.  The continuation of health benefits under this subsection shall reduce
and count against the Executive’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).  The parties intend that the
first 18 months of continued medical, dental an vision coverage shall not
constitute a “deferral of compensation” under Treas. Reg. Sect. 1.409A-1(b), and
that the remaining portion of such coverage shall qualify as a “reimbursement or
in-kind benefit plan” under Treas. Reg. Sect. 1.409A-3(i)(1)(iv); and
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           RETIREMENT.  If the Executive terminates employment on or
following the Executive’s Retirement Eligibility Date, the Company shall pay to
the Executive:
 
(1)           any Accrued Amounts;
 
(2)           a pro-rata portion of the Executive’s annual bonus for the
performance year in which the Executive’s retirement occurs, payable at the time
that annual bonuses are paid to other senior executives (determined by
multiplying the amount the Executive would have received based upon actual
financial performance had employment continued through the end of the
performance year by a fraction, the numerator of which is the number of days
during the performance year of termination that the Executive is employed by the
Company and the denominator of which is 365);
 
(3)           to the extent necessary for such compensation to qualify as
“performance-based compensation” under Section 162(m) of the Code, each
cash-based long-term performance award for which the performance period has not
yet been completed as of the date of such termination that was granted with a
performance period beginning after January 1, 2009 shall be payable in cash, at
the time that any such long-term performance award is paid to other senior
executives, such payment to be made on a pro-rata basis (determined by
multiplying the amount the Executive would have received based upon actual
financial performance had employment continued through the end of the
performance period by a fraction, the numerator which is the number of days the
Executive remained employed with the Company during the award’s performance
period and the denominator of which is the total number of days during the
award’s performance period); and
 
(4)           the Executive shall be considered to have “retired” on the
Executive’s date of termination of employment with the Company on or following
the Executive’s Retirement Eligibility Date for purposes of any plans, programs,
agreements or arrangements with the Company or its affiliates; provided however,
that the Executive shall not be treated as “retired” due to employment
termination prior to age sixty-five with respect to any non-qualified deferred
compensation plan subject to Section 409A of the Code to the extent that doing
so would result in a violation thereof.
 
    (f)            ACCELERATION OF EQUITY AWARDS. If the Executive’s employment
by the Company is terminated by the Company for Disability (as defined in
Section 7(a)) or without Cause (as defined in Section 7(c)), or by the Executive
for Good Reason (as defined in Section 7(e)), Retirement (as defined in Section
7(g)) or due to death, all then outstanding unvested equity awards granted to
the Executive (for example, stock options, stock appreciation rights and
restricted stock), whether under this Agreement or otherwise, will fully vest
and become non-forfeitable and remain exercisable in accordance with the terms
of the applicable Company plans. Notwithstanding the foregoing, to the extent
that any unvested equity award is intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, based solely on
a vesting condition requiring achievement of one or more performance goals with
respect to a performance period beginning after January 1, 2009, and the
Executive’s employment is terminated under Section 8(d) (without Cause or for
Good Reason) or under Section 8(e) (Retirement), then the number of shares that
will vest due to such event shall equal the number of shares the Executive would
have received based upon actual performance had employment continued through the
end of the performance period multiplied by a fraction, the numerator which is
the number of days the Executive remained employed with the Company during such
award’s performance period and the denominator of which is the total number of
days during such award’s performance period.
 
 
10

--------------------------------------------------------------------------------

 
 
(g)           COORDINATION WITH CHANGE IN CONTROL AGREEMENT.
 
Notwithstanding anything to the contrary set forth in this Agreement, if the
Executive’s employment with the Company is terminated under circumstances that
result in the payment of “Severance Payments” under the Executive’s Change in
Control Agreement, the Severance Payments under the Executive’s Change in
Control Agreement shall be in lieu of any severance benefits otherwise payable
to the Executive under this Section 8.
 
(h)           TIMING OF BONUSES AND CERTAIN CASH-BASED LONG-TERM PERFORMANCE
AWARDS
 
Reference to paying a pro-rata bonus or a pro-rata cash-based long-term
performance award under Section 8 at the same time as such compensation is paid
to other senior executives shall mean the payment date as determined under the
terms of the Company’s annual bonus plan or cash-based long term performance
program then in effect.  Notwithstanding anything to the contrary in this
Section 8, the pro-rata annual bonus for the performance year of termination
(under Section 8(a) (in the event of Disability), Section 8(b) (in the event of
death), Section 8(d) (in the event of termination without Cause or for Good
Reason) or Section 8(e) (in the event of Retirement) and the pro-rata cash-based
long-term performance award, if any, for any outstanding performance period at
the time of employment termination (under Section 8(d) (in the event of
termination with Cause or for Good Reason) or Section 8(e) (in the event of
Retirement)) shall not be paid earlier than the first business day after the
date that is six-months following the date of the Executive’s termination of
employment in the event that annual bonuses paid to other senior executive for
that year are not paid by March 15th of the calendar year immediately following
the calendar year in respect of which such bonuses are earned.  To the extent
that payment of the pro-rata portion of the annual bonus, cash-based long-term
performance award, or both as provided for herein is so delayed, such payment
shall be credited with interest at the short-term applicable federal rate under
Section 1274 of the Code, determined as of March 15th of the year following such
termination, from such March 15th to the date that such payment is made to the
Executive hereunder.
 
9.           CONDITIONS.  Any payments or benefits made or provided pursuant to
Section 8 (other than Accrued Amounts) are subject to the Executive’s:
 
(a)           compliance with the provisions of Section 11 hereof;
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           delivery to the Company of an executed Agreement and General
Release (the “General Release”), which shall be substantially in the form
attached hereto as Appendix A (with such changes therein or additions thereto as
needed under then applicable law to give effect to its intent and purpose)
within 21 days (42 days in the case of an employment termination due to
Disability) of presentation thereof by the Company to the Executive (which
presentation by the Company shall be made no later than two (2) business days
following the date of employment termination as determined under Section 8),
which is not subsequently revoked; and
 
(c)           delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans.
 
For purposes of any payments or benefits provided under Section 8 (other than
Accrued Amounts) to an Executive’s beneficiary or estate, the beneficiary or
estate shall comply with the provisions of Section 9(b) and Section 11(e).
 
Notwithstanding the due date of any post-employment payments, any amounts or
benefits due following an Executive’s employment termination under this
Agreement (other than Accrued Amounts) shall not be due until after the
expiration of any revocation period applicable to the General Release without
the Executive having revoked such General Release.  If the Executive fails to
return an executed General Release to the Company within such 21-day period
(42-day period in the case of an employment termination due to Disability), or
the Executive subsequently revokes such timely release, the Company shall not
have any obligation to pay any amounts or benefits under Section 8 of this
Agreement.  The Executive shall provide the General Release in the same manner
as written notice is provided to the Company under Section 13 below.
 
Nevertheless (and regardless of whether the General Release has been executed by
the Executive), upon any termination of Executive’s employment, Executive shall
be entitled to receive any Accrued Amounts, payable within thirty (30) days
after the date of termination of employment or in accordance with the applicable
plan, program or policy.  In the event that the Executive dies before all
payments pursuant to this Section 9 have been paid, all remaining payments shall
be made to the beneficiary specifically designated by the Executive in writing
prior to the Executive’s death, or, if no such beneficiary was designated (or
the Company is unable in good faith to determine the beneficiary designated), to
the Executive’s personal representative or estate.
 
10.           INTENTIONALLY OMITTED.
 
11.           POST-EMPLOYMENT OBLIGATIONS
 
(a)           CONFIDENTIALITY.  The Executive agrees that the Executive shall
not, directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, other than in the course of the Executive’s
employment and for the benefit of the Company, either during the period of the
Executive’s employment or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of
their subsidiaries, affiliated companies or businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company.  The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Executive; (ii) becomes known to the public subsequent
to disclosure to the Executive through no wrongful act of the Executive or any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at their expense in seeking a protective
order or other appropriate protection of such information).  Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           NON-SOLICITATION.  In the event that the Executive receives
severance benefits under Section 8(d) of this Agreement, the Executive agrees
that for the two (2) year period following the date of termination the Executive
will not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity, knowingly solicit, aid or induce any
managerial level employee of the Company or any of their subsidiaries or
affiliates to leave such employment in order to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or knowingly take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying or
hiring any such employee (provided, that the foregoing shall not be violated by
general advertising not targeted at Company employees nor by serving as a
reference for an employee with regard to an entity with which the Executive is
not affiliated).  For the avoidance of doubt, if a managerial level employee on
his or her own initiative contacts the Executive for the primary purpose of
securing alternative employment, any action taken by the Executive thereafter
shall not be deemed a breach of this Section 11(b).
 
(c)           NON-COMPETITION.  The Executive acknowledges that the Executive
performs services of a unique nature for the Company that are irreplaceable, and
that the Executive’s performance of such services to a competing business will
result in irreparable harm to the Company.  Accordingly, in the event that the
Executive receives severance benefits under Section 8(d) of this Agreement, the
Executive agrees that for a period of two (2) years following the date of
termination, but not later than the Executive's Retirement Eligibility Date, the
Executive will not, directly or indirectly, become connected with, promote the
interest of, or engage in any other business or activity competing with the
business of the Company within the geographical area in which the business of
the Company is conducted.
 
(d)           NON-DISPARAGEMENT.  Each of the Executive and the Company (for
purposes hereof, “the Company” shall mean only (i) the Company by press release
or otherwise and (ii) the executive officers and directors thereof and not any
other employees) agrees not to make any public statements that disparage the
other party, or in the case of the Company, its respective affiliates (including
parents and subsidiaries), officers, directors, products or
services.  Notwithstanding the foregoing, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) or
otherwise as required by law shall not be subject to this Section 11(d).
 
(e)           RETURN OF COMPANY PROPERTY AND RECORDS.  The Executive agrees that
upon termination of the Executive’s employment, for any cause whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Executive during the
Executive’s employment with the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
(f)           COOPERATION.  The Executive agrees that, following termination of
the Executive’s employment for any reason, the Executive shall upon reasonable
advance notice, and to the extent it does not interfere with previously
scheduled travel plans and does not unreasonably interfere with other business
activities or employment obligations, assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment, including any litigation.  The Company shall compensate
the Executive for any lost wages (or, if the Executive is not then employed,
provide reasonable compensation as determined by the Committee) and expenses
associated with such cooperation and assistance.
 
(g)           ASSIGNMENT OF INVENTIONS.  The Executive will promptly communicate
and disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or jointly with others, which have arisen or which arise out of the
Executive’s employment with the Company, or relate to any matters directly
pertaining to, the business of the Company or any of its subsidiaries.  Included
herein as if developed during the employment period is any specialized equipment
and software developed for use in the business of the Company.  All of the
Executive’s right, title and interest in, to, and under all such Inventions,
licenses, and right to grant licenses shall be the sole property of the
Company.  As to all such Inventions, the Executive will, upon request of the
Company execute all documents which the Company deems necessary or proper to
enable it to establish title to such Inventions or other rights, and to enable
it to file and prosecute applications for letters patent of the United States
and any foreign country; and do all things (including the giving of evidence in
suits and other proceedings) which the Company deems necessary or proper to
obtain, maintain, or assert patents for any and all such Inventions or to assert
its rights in any Inventions not patented.
 
(h)           EQUITABLE RELIEF AND OTHER REMEDIES.  The parties acknowledge and
agree that the other party’s remedies at law for a breach or threatened breach
of any of the provisions of this Section would be inadequate and, in recognition
of this fact, the parties agree that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the other party, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available.
 
(i)           REFORMATION.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 11 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.
 
 
14

--------------------------------------------------------------------------------

 
 
(j)           SURVIVAL OF PROVISIONS.  The obligations contained in this Section
11 shall survive the termination or expiration of the Executive’s employment
with the Company and shall be fully enforceable thereafter.
 
12.           NO ASSIGNMENT.
 
(a)           This Agreement is personal to each of the parties hereto.  Except
as provided in Section 12(b) below, no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto.
 
(b)           The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree in writing to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place
and shall deliver a copy of such assignment to the Executive.
 
13.           NOTICE.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to the Executive: at the address (or to the facsimile number) shown on the
records of the Company
 
If to the Company:
 
Kaman Corporation
1332 Blue Hills Avenue, P.O. Box 1
Bloomfield, CT 06002
Attention: General Counsel
Facsimile No.: (860) 243-7397
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
14.           SECTION HEADINGS; INCONSISTENCY.  The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement.  Except as
provided in the last sentence of Section 15 hereof, if there is any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision.
 
15.           PRIOR AGREEMENTS.  This Agreement supersedes and replaces any and
all   prior employment agreements, whether oral or in writing, between the
Company and the Executive.  It is specifically acknowledged by the Company that
this Agreement does not supersede any existing employee benefits as described in
Section 6 above or otherwise provided by the Company or its affiliates.
 
 
15

--------------------------------------------------------------------------------

 
 
16.           SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
17.           COUNTERPARTS.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instruments.  One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.
 
18.           ARBITRATION.  Any dispute or controversy arising under or in
connection with this Agreement, other than injunctive relief under Section 11(h)
hereof or damages for breach of Section 11, shall be settled exclusively by
arbitration, conducted before a single arbitrator in Hartford, Connecticut
administered by the American Arbitration Association (“AAA”) in accordance with
its Commercial Arbitration Rules then in effect.  The single arbitrator shall be
selected by the mutual agreement of the Company and the Executive, unless the
parties are unable to agree to an arbitrator, in which case, the arbitrator will
be selected under the procedures of the AAA.  The arbitrator will have the
authority to permit discovery and to follow the procedures that he/she
determines to be appropriate.  The arbitrator will have no power to award
consequential (including lost profits), punitive or exemplary damages.  The
decision of the arbitrator will be final and binding upon the parties
hereto.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
 
19.           MISCELLANEOUS.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut without regard to its conflicts of law
principles.
 
20.           PAYMENT OF COMPENSATION.  The parties intend that the benefits and
payments provided under this Agreement shall be exempt from, or comply with, the
requirements of Section 409A of the Code. Notwithstanding the foregoing, the
Company shall in no event be obligated to indemnify the Executive for any taxes
or interest that may be assessed by the IRS pursuant to Section 409A of the
Code.
 
21.           MITIGATION OF DAMAGES.  In no event shall the Executive be obliged
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Executive as a result of employment by another employer, except as
set forth in this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
22.           REPRESENTATIONS.  The Executive represents and warrants to the
Company that the Executive has the legal right to enter into this Agreement and
to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms and that the Executive is not a party to
any agreement or understanding, written or oral, which could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
obligations hereunder.
 
23.           WITHHOLDING.  The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
24.           SURVIVAL.  The respective obligations of, and benefits afforded
to, the Company and Executive which by their express terms or clear intent
survive termination of Executive’s employment with the Company, including,
without limitation, the provisions of Sections 5 and 8 through 25, inclusive of
this Agreement, will survive termination of Executive’s employment with the
Company, and will remain in full force and effect according to their terms.
 
25.           AGREEMENT OF THE PARTIES.  The language used in this Agreement
will be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party hereto.  Neither Executive nor the Company shall be entitled to any
presumption in connection with any determination made hereunder in connection
with any arbitration, judicial or administrative proceeding relating to or
arising under this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 

 
KAMAN CORPORATION.
       
By:  
/s/ Neal J. Keating
 
Name:
Neal J. Keating
 
Title:
Chairman, President and Chief Executive Officer
 
Date:
11/18//14
             
ROBERT D. STARR
     
/s/ Robert D. Starr
 
Date:   11/18/14



 
17

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
FORM OF RELEASE
 
AGREEMENT AND GENERAL RELEASE
 
Kaman Corporation, its affiliates, parents, subsidiaries, divisions, successors
and assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Robert D. Starr (“Executive”), the
Executive’s heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as  “Employee”) agree:
 
1.           Last Day of Employment.  Executive’s last day of employment with
Employer is ______________.  In addition, effective as of ________________,
Executive resigns from the Executive’s position as Senior Vice President and
Chief Financial Officer of Kaman Corporation and will not be eligible for any
benefits or compensation after ________, including payments under the
Executive’s Change in Control Agreement, other than as specifically provided in
Sections 6 and 8 of the Executive Employment Agreement between Employer and
Executive effective as of November 18, 2014 (the “Employment
Agreement”).  Executive further acknowledges and agrees that, after
_______________, the Executive will not represent the Executive as being a
director, employee, officer, trustee, agent or representative of Employer for
any purpose.  In addition, effective as of _______________, Executive resigns
from all offices, directorships, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, Employer or any benefit plans
of Employer.  These resignations will become irrevocable as set forth in Section
3 below.
 
2.           Consideration.  The parties acknowledge that this Agreement and
General Release is being executed in accordance with Section 9 of the Employment
Agreement.
 
3.           Revocation.  Executive may revoke this Agreement and General
Release for a period of seven (7) calendar days following the day Executive
executes this Agreement and General Release.  Any revocation within this period
must be submitted, in writing, to Employer and state, “I hereby revoke my
acceptance of our Agreement and General Release.”  The revocation must be
personally delivered to Employer’s General Counsel, or his/her designee, or
mailed to Kaman Corporation, 1332 Blue Hills Avenue, P.O. Box 1, Bloomfield, CT
06002, Attention: General Counsel, and postmarked within seven (7) calendar days
of execution of this Agreement and General Release.  This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired.  If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Hartford, Connecticut, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday.
 
4.           General Release of Claim.  Subject to the full satisfaction by the
Employer of its obligations under the Employment Agreement, Employee knowingly
and voluntarily releases and forever discharges Employer from any and all
claims, causes of action, demands, fees and liabilities of any kind whatsoever,
whether known and unknown, against Employer, Employee has, has ever had or may
have as of the date of execution of this Agreement and General Release,
including, but not limited to, any alleged violation of:
 
 
18

--------------------------------------------------------------------------------

 
 
-           Title VII of the Civil Rights Act of 1964, as amended;
 
-           The Civil Rights Act of 1991;
 
-           Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;
 
-           The Employee Retirement Income Security Act of 1974, as amended;
 
-           The Immigration Reform and Control Act, as amended;
 
-           The Americans with Disabilities Act of 1990, as amended;
 
-           The Age Discrimination in Employment Act of 1967, as amended;
 
-           The Older Workers Benefit Protection Act of 1990;
 
-           The Worker Adjustment and Retraining Notification Act, as amended;
 
-           The Occupational Safety and Health Act, as amended;
 
-           The Family and Medical Leave Act of 1993;
 
-           Any wage payment and collection, equal pay and other similar laws,
acts and statutes of the State of Connecticut;
 
-           Any other federal, state or local civil or human rights law or any
other local, state or federal law, regulation or ordinance;
 
-           Any public policy, contract, tort, or common law; or
 
-           Any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters.
 
Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights or
claims for accrued vested benefits under any employee benefit plan, policy or
arrangement maintained by Employer or under COBRA and other Accrued Amounts (as
such term is defined in the Employment Agreement); (ii) Employee’s rights under
the provisions of the Employment Agreement which are intended to survive
termination of employment; or (iii) Employee’s rights as a stockholder.
 
5.           No Claims Permitted.  Employee waives Executive’s right to file any
charge or complaint against Employer arising out of Executive’s employment with
or separation from Employer before any federal, state or local court or any
state or local administrative agency, except where such waivers are prohibited
by law.
 
6.           Affirmations.  Employee affirms Executive has not filed, has not
caused to be filed, and is not presently a party to, any claim, complaint, or
action against Employer in any forum.  Employee further affirms that the
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in Sections 6 and 8 of the Employment Agreement.  Employee
also affirms Executive has no known workplace injuries.
 
 
19

--------------------------------------------------------------------------------

 
 
7.           Cooperation; Return of Property.  In accordance with Section 11(f)
of the Employment Agreement, Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge
and Employer will reimburse the Employee for any reasonable out-of-pocket
travel, delivery or similar expenses incurred and lost wages (or will provide
reasonable compensation if Executive is not then employed) in providing such
service to Employer.  Employee represents that Executive has complied with
Section 11(e) of the Employee Agreement regarding the return of property.
 
8.           Governing Law and Interpretation.  This Agreement and General
Release shall be governed and conformed in accordance with the laws of the State
of Connecticut without regard to its conflict of laws provisions.  In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General
Release.  Should any provision of this Agreement and General Release be declared
illegal or unenforceable by any court of competent jurisdiction and should the
provision be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.  Nothing herein, however, shall
operate to void or nullify any general release language contained in the
Agreement and General Release.
 
9.           No Admission of Wrongdoing.  Employee agrees neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at any time for any purpose as an admission by
Employer of any liability or unlawful conduct of any kind.
 
10.           Amendment.  This Agreement and General Release may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement and General Release.
 
11.           Entire Agreement.  This Agreement and General Release sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Employment Agreement which are intended to survive termination of the
Employment Agreement, including but not limited to those contained in Section 11
thereof, shall survive and continue in full force and effect.  Employee
acknowledges Executive has not relied on any representations, promises, or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Agreement and General Release.
 
EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
 
 
20

--------------------------------------------------------------------------------

 
 
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.
 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
 
 

 
KAMAN CORPORATION
       
By:  
 
 
Name:
Neal J. Keating
 
Title:
 
 
Date:
 
                     
ROBERT D. STARR
                   Date:      


 
21

--------------------------------------------------------------------------------

 

